Bliss, J.
(dissenting). This is a negligence action for damages for personal injuries brought against the City and County Savings Bank of Albany, hereinafter referred to as the bank, M. Gerber Construction Company, Inc., referred to as Gerber, and a partnership known as Sano-Rubin Construction Company, referred to as Sano-Rubin, on the ground that each had been negligent in the construction and maintenance of a wooden barricade erected on the sidewalks of public streets in the city of Albany.
The principal question here involved is whether or not the doctrine of res ipsa loquitur applies. The case was submitted as a res ipsa case over proper exceptions. This rule is so familiar and has so frequently and recently been discussed that we need spend no time in its elucidation. (Foltis, Inc., v. City of New York, 287 N. Y. 108.) As has been so often said, the difficulty is not in formulating the rule but in applying the formula.
The defendant bank was the owner of the premises at the northeast corner of South Pearl Street on the west and Norton *212Street on the south, in the city of Albany, on which was located a brick building several stories in height. It leased the lower portion of this building to the AL-Mile Shoe Co., Inc., and agreed to make certain alterations as well as to permit the tenant to make other changes. The bank contracted with the ' defendant Sano-Rubin for its part of the alterations which were to be substantially completed prior to occupancy by the Shoe Company. The latter contracted with the defendant Gerber for the alterations which it was to make. The contract between the bank and Sano-Rubin, included the erection at the beginning of the work of a temporary board fence or barricade about twenty feet high on the sidewalk in front of the premises along South Pearl Street and around the corner for fifteen feet along the sidewalk on Norton Street. This barricade was to be left in place for the use of the tenant who upon completion of its alterations was to remove it and return the materials to the bank’s contractor. Sano-Rubin began work early-in January, 1938. It erected the barricade and obtained a permit from the city. By February 9th, Sano-Rubin had completed all the work which it could accomplish until the tenant had performed its share of the alterations and on that date the tenant took possession of the premises, including the barricade which was then standing. A few days later a permit was obtained by the tenant’s contractor Gerber to continue the use of the sidewalks on South Pearl and Norton Streets. The tenant and Gerber then proceeded with their alterations until shortly after midnight on February 28th when a high wind blew down the barricade on North Pearl Street. The portion on Norton Street remained standing, although it swayed with the wind and threatened to collapse.
The plaintiff, an employee of the United Traction Company, whose buses and trolleys ran along South Pearl Street in front of these premises, was called to the scene of the accident and with the help of a city policeman cleared the debris of the fallen portion of the barricade from the trolley wires and tracks on the South Pearl Street side. Then, with another traction company employee named Sherman he attempted to secure the portion of the barricade which he had noticed swaying back and forth and which was still standing on the Norton Street sidewalk and extended about four feet beyond the building line on the South Pearl Street sidewalk. Sherman placed the upper end of a timber against the barricade with the bottom end braced against the southerly curb of Norton Street which was only about twelve feet wide. The plaintiff took a light ladder from *213his repair truck, stood it against the barricade with the foot about three feet from the bottom of the barricade and climbed it, intending to nail a cleat on the barricade just above the top of the brace. While standing on the ladder near its top holding on to the prop with one hand to steady himself and with the hammer also in that hand,' plaintiff attempted to nail the cleat but the barricade began to sway and shake as if a hard wind hit it and the plaintiff and ladder both fell to the pavement. The barricade remained standing on Norton Street and at no time did this portion fall. Sherman who was holding the brace from the under side with his back to the barricade, said he saw the barricade sway and the brace move up and down against it and next saw the plaintiff on the pavement. Divested of details, this was the plaintiff’s case.
The appellant bank urges that the plaintiff was a volunteer to whom the defendant owed no duty save to abstain from willful négligence. That question has been factually determined in plaintiff’s favor and we must assume that plaintiff was rightfully there. The traction company legally occupied the highway. It was a viable use. Its employees might lawfully do within the highway that which was reasonably necessary or incidental to such occupation and to the duty of the company to keep its transportation lines in operation. These employees were not trespassers. As between the occupancy of the traction company and that of the defendants, the former would take precedence.
It was a question of fact for the jury whether the swaying barricade threatened to damage traction company property or interfere with the operation of its lines and the plaintiff’s efforts to prevent such harm, the normal efforts of one in his position. Upon this record the plaintiff was not a volunteer or officious meddler and we cannot say as matter of law that the staying of this barricade was not in the interest of his employer and the normal reaction of an employee of the traction company.
We go now directly to the applicability of the rule of res ipsa loquitur. It is a rule of evidence only and one of the essential elements of its application is that the thing which causes the injury must be under the exclusive control of the defendant. It does not apply where there are multiple causative agencies, of one of which at least plaintiff has control, because then the basis for the rule is not present. Plaintiff was injured when he fell from a ladder which his own employer had furnished and over which these defendants had no control whatsoever. The portion of the barricade which he was attempting *214to secure did not fall. Whether his fall was caused by the swaying of the barricade in the wind, his losing his balance, the slipping of the ladder, either at top or bottom by his having placed the bottom of the ladder too close to the bottom of the barricade, or by some defect in the ladder itself, is not known. All are possible causes. , Some are probable causes, such as a defective ladder, the ladder being too nearly vertical, or a loss of balance, and it was as likely to have caused the fall as the swaying of the barricade. Only the barricade was under control of the defendants and plaintiff knew that the barricade would sway in the wind before he attempted to stay it. The reason why the ladder and plaintiff fell was not exclusively within the knowledge of .defendants and it does not appear unusual that a ladder should fall when so placed or that the plaintiff fell when so situated. The agency which produces the injury must be within the exclusive possession, control and oversight of the person charged with negligence. (Slater v. Barnes, 241 N. Y. 284.) If the accident may be due to the negligence of the plaintiff as well as that of the defendant, the rule of res ipsa does not apply. (Curtis v. N. Y., N. H. & H. R. R. Co., 159 App. Div. 757.) Where plaintiff furnishes a part of the apparatus which causes the injury the rule does not apply. (Carter Oil Co. v. Independent Torpedo Co., 107 Okla. 209.) All agencies contributing to the mishap must be under control of the defendant. (Murray v. Great A. & P. Tea Co., 236 App. Div. 477.) Here the probabilities are as great that the accident was due to some act of plaintiff or some fault with the instrumentalities furnished by him as that it was the swaying of the barricade. Even assuming that the latter contributed, nevertheless the other elements may also have been substantial factors, and so the rule cannot apply. (Galbraith v. Busch, 267 N. Y. 230.) Finally, this barricade was erected by Sano-Rubin under contract with the bank and supervision of an architect. It continued to be used by the tenant and its contractor. Any one of the three defendants in this case may have done something to weaken it so as to cause it to collapse and under such circumstances as to relieve the others. “ When'either one of two persons, wholly independent of each other, may be responsible for an injury, the case is one for affirmative proof and not for presumption.” (Hardie v. Boland Co., 205 N. Y. 336.) Under all these circumstances it was improper to place on defendants the burden of explaining the accident. Thus the judgments and orders should be reversed as to the defendant bank and a new trial granted.
*215We must now consider the position of the defendants SanoRubin and Gerber. The duty of one who obstructs a portion of a public highway with a permitted purpresture is to exercise reasonable care for the protection of the traveling public in the erection and maintenance of the structure. This duty is nondelegable. (Boylhart v. DiMarco & Reimann, Inc., 207 N. Y. 217.) There is no question here as to the obligation of the bank nor, in the first instance, of its contractor Sano-Rubin. The latter claims that its obligation ended when the tenant and the tenant’s contractor took possession of the premises and continued the work. The barricade, however, was erected by Sano-Rubin and it continued to be an obstruction in the public highway until finally removed. That the tenant or its contractor was under obligation to remove the obstruction, did not relieve the ones who erected it, especially if it was faulty when turned over to the tenant. The obligation of Sano-Rubin was not terminated until the obstruction which it had placed in the highway was finally removed therefrom. So, too, with the defendant Gerber. As one in possession of the premises, including the barricade, it was in the same position. It, too, owed the traveling public the duty, which it might not delegate to another, of seeing that this barricade was not unsafe and of doing whatever was necessary to render it reasonably safe. The action should be retried and upon the new trial the plaintiff will have another opportunity to establish the negligence of the defendants by the usual rules without a charge which places upon the defendants the burden of explaining how the accident happened. Therefore, he should have the right, under proper rules, to show, if he can, that all three of the defendants were negligent and he himself free from negligence which contributed to the accident.
In view of the statement of the Presiding Justice assigning delay as a ground for affirmance, it should be remembered that we have no knowledge as to who caused such delay. The action was started in December, 1938, and the pleadings, original, amended and supplemental, not completely served until November, 1941. In the meantime plaintiff who is entitled to benefits under the Workmen’s Compensation Law is apparently receiving them from his employex*. Upon the trial this employer was properly subpoenaed to produce the statements of plaintiff on his claim for compensation. The employer then applied to the Trial Justice to quash the subpoena upon the ground that it was an improper interference with the operation of the corporation which was in Federal receivership. This application was granted. Under the Workmen’s Compensation Law this *216employer has an interest in this action and it should have been compelled to produce these records.
I vote to reverse.
Crapses and Heefernan, JJ., concur with Hill, P. J.; Bliss, J., dissents in an opinion; Schenck, J., taking no part.
Judgments affirmed, with costs.